Smith, C. J.,
delivered the opinion of the court.
As we understand the evidence, Weeden, the former owner of the property, verbally agreed with Stoner that he (Stoner) might rent the property, collect the rent and apply it to the debt due him by Weeden. Stoner acted upon this agreement and rented the property to appellee, collecting the rent when due, and charging Weeden ten per cent, upon the amount collected for his services in so doing. The terms of the contract by which Stoner rented the property to appellee do not appear, the case having been fought out on the theory that appellee was Stoner’s tenant, and as such was entitled to possession of the property until the rent collected therefrom by Stoner should be sufficient to discharge the debt due him by Weeden. At the time of the trial, the amount of rent collected by Stoner was less than the amount due him by Weeden. This theory finds no support in the evidence, for Stoner was not a tenant of Weeden, but had simply been authorized to rent the property by Weeden; and appellee’s right to remain in possession thereof after Weeden’s sale of the property depends upon whether or not he was in possession thereof under a valid rental contract made prior to the sale of the property by Weeden. It appears from the evidence that, at the time of the trial, the house in ques*320tion was vacant; appellee having removed therefrom. The case, however, proceeded upon the theory that he was still withholding possession thereof from appellant.

Reversed and remanded.